 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2                                 SAN FRANCISCO DIVISION
 3
     IN RE CATHODE RAY TUBE (CRT)                     Master File No. CV-07-5944-JST
 4   ANTITRUST LITIGATION                             MDL No. 1917
 5                                                       [PROPOSED] ORDER GRANTING
     This Document Relates To:                           STATE OF ILLINOIS’, STATE OF
 6                                                       OREGON’S AND CHUNGHWA
     All Actions                                         PICTURE TUBE LTD.’S MOTION TO
 7                                                       DISBURSE THE ILLINOIS AND
                                                         OREGON SHARES OF THE
 8                                                       CHUNGHWA SETTLEMENT FUNDS
 9
10
11
12
            This matter, having come before the Court, and the Court having considered the
13
     parties’ papers and any oral arguments:
14
            The State of Illinois’, the State of Oregon’s and Chunghwa Picture Tube Ltd.’s Motion
15
     to Disburse the Illinois and Oregon Shares of the Chunghwa Settlement Funds is granted.
16
            IT IS HEREBY ORDERED:
17
            Illinois’ and Oregon’s shares of the Chunghwa Net Settlement Fund shall be
18
19   distributed as soon as this Order becomes final, as follows:

20          1. $540,788 shall be disbursed to the Attorney General of Illinois for distribution with

21              the settlement funds obtained by the Attorney General of Illinois in the case State

22              of Illinois v. Hitachi, et al., 12-CH-35266, pending in the Circuit Court of Cook

23              County in Illinois. The funds shall be sent by check payable to the Office of the

24              Illinois Attorney General and sent to:
25
                    Office of the Illinois Attorney General
26
                    c/o Blake L. Harrop, Chief, Antitrust Bureau
27                  100 W. Randolph St.
                    Chicago, IL 60601
28
 1          2. $149,204 shall be disbursed to the Attorney General of Oregon for distribution
 2              with the settlement funds obtained by the Attorney General of Oregon in the case
 3              State of Oregon v. Samsung, et al., 1208 10246 in the Circuit Court of Multnomah
 4              County in Oregon. The funds shall be sent by check payable to State of Oregon,
 5              Department of Justice, and sent to:
 6
                State of Oregon, Department of Justice
 7              Attn: Sue Nunley
                1162 Court Street NE
 8
                Salem, OR 97301
 9
10
11
               January 28, 2019
     Dated:______________________          Entered: ___________________________________
12
13                                                    Hon. Jon S. Tigar
                                                      United States District Judge
14
15
16
     Order prepared by:
17
18
19   Blake L. Harrop
20   Chief, Antitrust Bureau
     Office of the Illinois Attorney General
21   100 W. Randolph Street
22   Chicago, Illinois 60601
     (312) 814-1004
23
24   Counsel for the State of Illinois

25
26
27
28




                                                       2
